Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2006

USA v. Veneziale
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2454




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Veneziale" (2006). 2006 Decisions. Paper 691.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/691


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                        No. 05-2454
                                        __________

                            UNITED STATES OF AMERICA

                                              v.

                             CHRISTOPHER VENEZIALE,

                                                      Appellant
                                        __________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 04-cr-00604)
                      District Judge: Honorable R. Barclay Surrick
                                       __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   on July 13, 2006

              Before: SLOVITER, McKEE, and RENDELL , Circuit Judges

                                  (Filed: July 27, 2006)
                                       __________

                               OPINION OF THE COURT
                                     __________

RENDELL, Circuit Judge.

              On January 26, 2005, Christopher Veneziale pled guilty in the United States

District Court for the Eastern District of Pennsylvania to three counts of carjacking, in

violation of 18 U.S.C. § 2119, and one count of possession of cocaine base (“crack”), in
violation of 21 U.S.C. § 844. Veneziale was sentenced to a total of 120 months

incarceration, five years supervised release, and $225.00 restitution. Veneziale appeals his

conviction and sentence. Veneziale’s counsel has filed a motion to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming that the appeal has no meritorious

issues and is wholly frivolous. Veneziale did not file a pro se brief. We agree with

Veneziale’s counsel. In addition, we conclude that Veneziale waived his right to appeal.

Accordingly, we will dismiss the appeal.

       As set forth in Anders, Third Circuit Local Appellate Rule 109.2(a) allows counsel

to submit a motion to withdraw and an Anders brief if counsel “is persuaded that the

appeal presents no issue of even arguable merit.” We must then determine “(1) whether

counsel adequately fulfilled the rule’s requirements; and (2) whether an independent

review of the record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d
296, 300 (3d Cir. 2001); United States v. Marvin, 211 F.3d 778, 780-81 (3d Cir. 2000)

(citing United States v. Tabb, 125 F.3d 583 (7th Cir. 1997)).

       The purpose of Counsel’s Anders brief is “(1) to satisfy the court that counsel has

thoroughly examined the record in search of appealable issues, and (2) to explain why the

issues are frivolous.” Youla, 241 F.3d at 300. After reviewing the entire record, we are

persuaded that counsel’s brief correctly identifies and rejects potential appealable issues.

Counsel argues that the appeal is wholly frivolous because (1) Veneziale entered his

guilty plea knowingly and voluntarily and in conformity with the law and (2) Veneziale’s

sentence was legal. We agree.

                                              2
       As to the first issue, before a court can accept a plea, it must establish that the plea

is voluntary and that there is a factual basis for the plea. United States v. Tannis, 942 F.2d
196, 197 (3d Cir. 1991) (citing McCarthy v. United States, 394 U.S. 459, 464-67 (1969)).

The record clearly establishes that, in accordance with Rule 11, the District Court ensured

Veneziale read and understood every paragraph of his plea agreement and advised

Veneziale of the rights he would be waiving by pleading guilty and the penalties provided

by law. Veneziale acknowledged that his plea was knowing and voluntary and admitted to

all the facts outlined by the Government. See App. at 8a-28a. Second, the record also

indicates that Veneziale knew he faced a maximum sentence of 77 years incarceration, 5

years supervised release and a million dollar fine. App. at 15a. The 2004 United States

Sentencing Commission Guideline recommends imprisonment for 108 to 135 months for

Veneziale’s offenses. Veneziale was sentenced to 120 months. Although under United

States v. Booker, 543 U.S. 220 (2005), the guidelines are only advisory, we are satisfied

that the district court gave an adequate explanation for the sentence and that the sentence

is reasonable. Furthermore, Veneziale signed a plea agreement that waived his right to

appeal or collaterally attack his conviction, sentence, or any other matter relating to his

prosecution.

       For the foregoing reasons, we will dismiss the appeal and grant defense counsel’s

motion to withdraw.

_____________________



                                               3